Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 1 of 43 PagelID#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
KE’ELTA JUNIFER * CIVIL DOCKET NO:
*
VERSUS * supGE:
FAMILY DOLLAR STORES OF *
LOUISIANA, INC. » MAG. JUDGE:
NOTICE OF REMOVAL

 

Defendant, Family Dollar Stores of Louisiana, Inc. (“Family Dollar”), files this notice of
removal on the following grounds:

THE REMOVED CASE

1.

On July 14, 2020, a Petition for Damages was filed on behalf of plaintiff, Ke’elta Junifer,
in the 16th Judicial District Court for the Parish of St. Mary, State of Louisiana, styled “Ke ’elta
Junifer versus Family Dollar Stores of Louisiana, Inc.,” bearing Docket Number 134988.

2.

On July 28, 2020, Defendant, Family Dollar, was served with the Petition for Damages

through CT Corporation, its agent for service of process.
| 3.

Attached hereto as Exhibit A, in globo, is a complete copy of all pleadings currently filed
in the court record for the 16th Judicial District Court, including a copy of all process served on
Defendant.

4,
In her state court Petition, Plaintiff alleges that, on or about July 15, 2019, she was shopping

at a Family Dollar Store in Morgan City, Loiisiana, when she slipped and fell in a puddle of water

-|-
195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 2 of 43 PagelD#: 2

on the floor. She claims that water was leaking from several nearby coolers that house frozen

goods.

5.

Plaintiff alleges that, as a result of the fall, she sustained “severe injuries to the structure,

tissue and muscles of her body” including alleged neck and back injuries. Plaintiff further alleges

the following damages:

a)
b)

c)

d)

Past, present, and future physical pain, suffering, and loss of function;
Past, present, and future mental pain, anguish, and suffering;
Past, present, and future medical expenses, which include, but are not limited to,
rehabilitation costs, doctor bills, hospital bills, medical tests, pharmaceutical bills,
laboratory examinations, physical examination costs, diagnostic studies, and prosthesis;
Past, present, and future loss of earning capacity, including, but not limited to, loss of
salary, fringe benefits, vacation, sick leave, overtime, parking, health and hospitalization
insurance, and disability coverage;
Permanent disability to the musculature, ligaments, and bones of the body and permanent
scarring and disfigurement;
General damages cognizable by the laws of Louisiana, its Constitution, and the
Constitution of the United States of America.

BASIS OF JURISDICTION

6.

Defendant avers that this Court has original jurisdiction over the claims asserted by

Plaintiff pursuant to the provisions of 28 U.S.C. §§ 1332 and 1441, as this is a civil action between

195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 3 of 43 PagelD#: 3

citizens of different states, where the amount in controversy is in excess of $75,000.00, exclusive
of interests and costs.
PARTIES AND DIVERSITY OF CITIZENSHIP
7.

Defendant shows that there is complete diversity of citizenship between Plaintiff and
Defendant.

8.

Plaintiff, Ke’elta Junifer, is a resident of, and domiciled in, the Parish of St. Mary, State of
Louisiana. Accordingly, Ke’elta Junifer is a citizen of the State-of Louisiana.

9.

Defendant, Family Dollar Stores of Louisiana, Inc., is a corporation registered in North
Carolina, with its principal place of business in Chesapeake, Virginia. Thus, Family Dollar is
deemed to be a citizen of North Carolina and Virginia.

10.

Because Plaintiff is a citizen of Louisiana, and Defendant is a citizen of North Carolina
and Virginia, complete diversity exists.

AMOUNT IN CONTROVERSY
11.

Defendant states that, based upon the allegations of Plaintiff's Petition for Damages and

Plaintiff's Responses to Defendant’s Requests for Admission, the amount in controversy exceeds

the sum or value of $75,000.00, exclusive of interests and costs.

195791 1.vi

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 4 of 43 PageID#: 4

12.

Plaintiff does not plead, and Louisiana law does not allow Plaintiff to plead, a specific
amount of damages. La. Code Civ. Proc. art. 893(a)(1). In such circumstances, the Fifth Circuit
permits removal under 28 U.S.C. § 1332(c)(2)(B) if the district court finds, by a preponderance of
the evidence, that the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000).

13.

The value of Plaintiffs claims was not ascertainable from the allegations in the Petition for
Damages. As such, on September 17, 2020, Defendant propounded initial discovery to the
Plaintiff, including a Request for Admission that Plaintiffs claims do not exceed $75,000.00,
exclusive of costs and interest. On December 14, 2020, Defendant was served with a response to
the Request for Admission, whereby Plaintiff denied that her claims do not exceed $75,000.00,
exclusive of costs and interest. A copy of Plaintiff's response to the Request for Admission is
attached hereto as Exhibit B.

14,

Plaintiff's response to Defendant’s Request for Admission was the first indication that the
amount in controversy exceeded $75,000.00, exclusive of costs and interest. Defendant shows that,
based upon the information provided by the Plaintiff in response to the Request for Admission, the
amount in controversy exceeds $75,000.00.

15.
Defendant shows that this Court has original jurisdiction over this action pursuant to the

provisions of 28 U.S.C. § 1332(a), in that the amount in controversy exceeds the sum of

-4.
195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 5 of 43 PagelD #: 5

$75,000.00, exclusive of interests and costs, and this is an action between citizens of different
states.
REMOVAL IS TIMELY
16.

Defendant shows that this Notice of Removal was timely filed with this Court pursuant to
the provisions of 28 U.S.C. § 1446(b)(3) and § 1446(c)(3)(A), as notice was filed within 30 days
of receipt by Defendant of Plaintiff's Response to Request for Admission, on December 14, 2020,
which response was the first pleading or other paper from which it could first be ascertained that
this case was removable.

CONSENT TO REMOVAL |
17.
There are no other defendants in this matter, thus no consent to removal is necessary.
VENUE
18.

The venue of this removal action is proper pursuant to the provisions of 28 U.S.C. §
1441 (a), as the United States District Court for the Western District of Louisiana, Lafayette
Division, embraces St. Mary Parish and the 16th Judicial District Court, the place where the state
court action is pending.

19.
Based on the foregoing, Defendant shows that this matter is properly removable to this

Court pursuant to the provisions of 28 U.S.C. § 1441, et seq.

-5-
1957911.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 6 of 43 PagelD #: 6

20.
Written notice of the filing of this removal will be sent to the adverse party as required by
law.
21.
A true copy of this Notice of Removal is being filed with the Clerk of Court for the 16th
Judicial District Court for the Parish of St. Mary, State of Louisiana, as required by law.
22.
WHEREFORE, Defendant, Family Dollar Stores of Louisiana, Inc., prays that the action
be removed to this Court, that the Court accept jurisdiction of the action, and that the action be
placed on the docket of the Court for further proceedings, as though it were originally instituted in

the Court.

RESPECTFULLY SUBMITTED,

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23rd Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Fax: 225-381-8029

/s/ Kelsey A. Clark

 

Druit G. Gremillion, Jr., La. Bar Roll No. 33867
Kelsey A. Clark, La. Bar Roll No. 36413
Counsel for Family Dollar Stores of Louisiana, Inc.

1957911.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 7 of 43 PagelD #: 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
KE’ELTA JUNIFER * CIVIL DOCKET NO:
*
VERSUS . JUDGE
FAMILY DOLLAR STORES OF *
LOUISIANA, INC. x MAG. JUDGE:
AFFIDAVIT

STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE
BEFORE ME, the undersigned authority, personally came and appeared
KELSEY A. CLARK
who, after being duly sworn, did depose and say:

That the allegations contained in the Notice of Removal filed herein are true and correct to

Hes pl.

Kelsey £.)C lark

the best of her knowledge, information, and belief.

SWORN TO AND SUBSCRIBED before me, Notary Public, this 13th day of January,

2021, Baton Rouge, Louisiana.

(tedsane 8. Mage

NOTARY PUBLIC

Printed Name:
Notary ID No./La. Bar Roll No.:
My Commission Expires:

 

 

eutnine t Sea ORE

DCR RINE B

BAR ROLL # 36389.

| SENFE GF LOUISIANA
PARISH OF EAST BATON ROUGE

My Commission is for Life

   

195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 8 of 43 PagelD #: 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

LAFAYETTE DIVISION
KE’ELTA JUNIFER * CIVIL DOCKET NO:
*
VERSUS * super:
FAMILY DOLLAR STORES OF *
LOUISIANA, INC. » MAG. JUDGE:
PROOF OF SERVICE

 

Kelsey A. Clark, being duly sworn, does depose and say that she is a member of the bar of
the State of Louisiana, is admitted to practice before the United States District Court, Western
District of Louisiana, is a member of the firm Breazeale, Sachse & Wilson, L.L.P., and is counsel
for Defendant, Family Dollar Stores of Louisiana, Inc.

Affiant further states that, on the 13th day of January, 2021, after the Notice of Removal is
filed with the above Court, she is forwarding a copy of said Notice of Removal and attachments
via electronic mail and by depositing same in the U.S. Mail, postage prepaid and properly
addressed to:

DaShawn Hayes
The Hayes Law Firm
1100 Poydras Street, Suite 1530
New Orleans, Louisiana 70163

F: (504) 799-0375
E: dphayesesquire@gmail.com

Affiant further states that, on the same day, immediately following the delivery of the

aforesaid papers, she is having a copy of the notice of removal filed with the Clerk of Court for

the 16th Judicial District Court, Parish of St. Mary, State of Louisiana, for filing in the matter

195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 9 of 43 PagelD #: 9

entitled “Ke ‘elta Junifer versus Family Dollar Stores of Louisiana, Inc.,” bearing Docket Number

134988.

Neus Coa,
Kelsey fy Clark

SWORN TO AND SUBSCRIBED before me, Notary Public, this 13th day of January,

2021, Baton Rouge, Louisiana.

CA BUDA, (ory

NOTARY PUBLIC

Printed Name:
Notary ID No./La. Bar Roll No.:
My Commission Expires:

 

 

Tp =... OFFICIAL SEAL
=30\ CATHERINE B. MOORE
hs S BAR ROLL # 36389

   
   
  
 

(ay & STATE OF LOUISIANA
x ee PARISH OF EAST BATON ROUGE
Me My Commission is for -Life

 

195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 10 of 43 PagelID #: 10

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
KE’ELTA JUNIFER * CIVIL DOCKET NO:
*
VERSUS * JUDGE:
FAMILY DOLLAR STORES OF *
LOUISIANA, INC. » MAG. JUDGE:

 

NOTICE TO ADVERSE PARTY

TO: DaShawn Hayes

1100 Poydras Street, Suite 1530
New Orleans, Louisiana 70163

YOU ARE HEREBY NOTIFIED that the Defendant, Family Dollar Stores of Louisiana,

Inc., has filed the attached Notice of Removal, along with other attached documents, with the Clerk

of Court for the United States District Court, Western District of Louisiana, Lafayette Division,

and a copy of said Notice of Removal has been filed with the Clerk of Court for the 16th Judicial

District Court, Parish of St. Mary, State of Louisiana.

RESPECTFULLY SUBMITTED,

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23rd Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Fax: 225-381-8029

/s/ Kelsey A. Clark

 

Druit G. Gremillion, Jr., La. Bar Roll No. 33867
Kelsey A. Clark, La. Bar Roll No. 36413
Counsel for Family Dollar Stores of Louisiana, Inc.

195791 1.v1

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 11 of 43 PagelD #: 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the -

JS 44 (Rev. 10/20)

purpose of initiating the civil docket

I. (a) PLAINTIFFS
KE'ELTA JUNIFER

sheet.

(b) County of Residence of First Listed Plaintiff St. Mary Parish

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DeShawn Hayes, The Hayes Law Firm, 1100 Poydras St,
Ste 1530, New Orleans, LA 70163, 504-799-0374

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS
FAMILY DOLLAR STORES OF LOUISIANA, INC. .

County of Residence of First Listed Defendant VA and NC
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)

Druit Gremiilion & Kelsey Clark, Breazeale, Sachse & Wilson
301 Main St., Ste 2300, Baton Rouge, LA 70801,
225-387-4000

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

C] 1 U.S. Government CT]
Plaintiff
C] 2 U.S. Government

Defendant

 

IV. NATURE OF SUIT ¢p;

110 Insurance
120 Marine
130 Miller Act

140 Negotiabie Instrument

3
3

  
  

3 Federal Question
(U.S. Government Not a Party)

4 Diversity
(Indicate Citizenship of Parties in Item IID)

 

 

in One Box Caly)

UL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in » One Box for Plaintiff

(For Diversity Cases Only) and One Box ‘for Defendant)

PTF DEF : PTF DEF |

Citizen of This State [x] 1 CT 1 Incorporated or Principal Place oO a “Os 4
of Business In This State .

Citizen of Another State C] 2 [x] 2 Incorporated and Principal Place Co 5° - i 5
of Business In Another State pn

Citizen or Subject of a Cl 3 CT 3 Foreign Nation CL) 6. | 6

Forcign Country

 

 

_FORFEITURE/PENALTY |

  
 

 

    

PERSONAL INJURY

PERSONAL INJURY
10 Airplane Cl 365 Personal Injury -
15 Airplane Product Product Liability

Liability [_] 367 Health Care/

L] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
151 Medicare Act | 330 Federal Employers’ Product Liability
152 Recovery of Defaulted Liability C] 368 Asbestos Personal
‘Student Loans 340 Marine Injury Product
(Excludes Veterans) 345 Marine Product Liability
CE] 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud
| 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending
[_] 190 Other Contract Product Liability  { ] 380 Other Personal
195 Contract Product Liability x} 360 Other Personal Property Damage

o

ss 210 Land Condemnation
L] 220 Foreclosure
4 230 Rent Lease & Ejectment

240 Torts to Land
[. ]290 All Other Real Property

196 Franchise *

 

|
A

245 Tort Product Liability

 

362 Personal Injury -

440 Other Civil Rights
441 Voting

442 Employment
443 Housing/

|_| 446 Amer. w/Disabilitics -[_]

|_| 448 Education

| 385 Property Damage
Product Liability

Injury

Medical Malpractice

Habeas Corpus:
|_| 463 Alien Detainee
|] 510 Motions to Vacate
Sentence

Accommodations |_| 530 General

445 Amer. w/Disabilities -[/_] 535 Death Penalty

Other:

540 Mandamus & Other

| | 550 Civil Rights

| _|555 Prison Condition

|_| 560 Civil Detainee -
Conditions of
Confinement

Employment

Other

 
  
     

C
a

)

1
A

 

  
 

710 Fair Labor Standards

625 Drug Related Seizure
of Property 21 USC 881
690 Other

422 Appeal 28 USC 158
423 Withdrawal
28 USC 157

375 False Claims Act-.

Click here for: Nature of Suit Code Descriptions. °
376 Qui Tam (31 USC

3729(a))
430 Banks and Banking
830 Patent
470 Racketeer Influ
L_] 840 Trademark
(15 USC 1681 or 1692) _

 

  
 
 
 

 

 

 

| 400 State Reapportionment
PROPERTY: RIGHT: | | 410 Antitrust
820 Copyrights
450 Commerce
835 Patent - Abbreviated 460 Deportation
New Drug Application f
Corrupt Organizations
| 880 Defend Trade Secrets | 480 Consumer. Crédit.
Act of 2016

 

     
     

Act | 485 Telephone Consumer .
720 Labor/Management i SURI : Protection Act -
Relations 861 HIA (1395ff) 490 Cable/Sat TV

740 Railway Labor Act
751 Family and Medical
Leave Act

790 Other Labor Litigation
791 Employee Retirement
Income Security Act

862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

L_} 865 RSI (405(g))

850 Sccurities/Comrtoditics/

Exchange

| 890 Other Statutory Actions
891 Agricultural Acts’
893 Environmental Matters
895 Freedom of Information
"Act. :
896 Arbitration
"hb 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 
  

 

 

  
 

  
 
  
  

|_] 870 Taxes (U.S. Plaintiff
or Defendant)
[_] 871 IRS—Third Party
q 26 USC 7609

 

a6IN Naturalization ‘Application
465 Other Immigration
Actions

     

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

 

 

 

 

 

 

 

im 1 Original [x]2 Removed from 3. Remanded from Cl 4 Reinstated or C 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 USC 1332
VI. CAUSE OF ACTION ,
Brief description of cause:
Slip and Fall
VII. REQUESTED IN [1 CHECK IFTHIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [*lyes [No
VU. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
Jan 13, 2021 A
FOR OFFICE USE ONLY ‘
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

KS

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 12 of 43 PagelD #: 12

O 2
No. 134988 DIVISION
CIVIL . . G

SIGUR

 

 

” IN THE. "
46TH JUDICIAL DISTRICT COURT
PARISH OF ST: MARY
STATE OF LOUISIANA

 

KE'ELTA JUNIFER

 

VS.

 

FAMILY DOLLAR STORES OF LOUISIANA, INC.

 

{\Cause of Action: DAMAGES

FILED: July 14, 2020

CLIFF DRESSEL, CLERK OF COURT
By: JENNIFER R. SPLANE, Dy. Clerk

 

 

 

 

DASHAWN HAYES
IITHE HAYES LAW FIRM, PLC
1100 POYDRAS ST., STE 1530
NEW ORLEANS, LA 70163
PHONE (504) 799-0374

 

 

 

Attorney For Plaintifl .

 

 

NOTICE PLEASE

PLEASE DO NOT REMOVE ANY PAPERS FROM THIS FILE. IF YOU ARE
INTERESTED IN ONLY ONE PAPER IN THIS CASE THEN TAKE THE ENTIRE FILE WITH
YOU SO TO KEEP ALL PAPERS TOGETHER.

YOU WILL FIND PAPER FILED FIRST IN THIS CASE ON TOP, PAPER FILED NEXT
SECOND TO THE TOP AND SO ON THROUGHOUT THE CASE. ALL PAPERS BEING
KEPT IN THE ORDER IN WHICH THEY WERE FILED.

EXHIBIT

\

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 13 of 43 PagelD #: 13
- : ay

!

# 134988

JURY REPORT

- JURY TRIAL REQUESTED, PRAYED FOR OR DATE JUROR FILING | DATE JURY
ORDERED (PARTY) FEE POSTED BOND FILED

 

Song Colon Bef Phayleodhe

Wr» dp. Agtaeng

 

 

 

 

 

 

 

 

 

JUDGMENT REPORT

. DATE COSTS
DESCRIPTION. OF JUDGMENT RENDERED | ASSESSED TO:

 

 

 

 

 

 

 

 

 

 

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 14 of 43 PagelID#: 14

14-Jul-czuzi 11:44 The Hayes Law Firm LoUt IIVID pee
o> o~

16™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. MARY
STATE OF LOUISIANA
: s CC ‘ \
NO: 134988 | pivision: Div. ©
KE’ELTA JUNIFER
_ VERSUS

FAMILY DOLLAR STORES OF LOUISIANA, INC
Cc 7
FILED: JUL 14 2070 JENNIFER R. SPLANE

DEPUTY CLERK

 

PETITION FOR DAMAGES

 

The petition of Ke’elta Junifer, a person of the full age of majority and domiciled in the
Parish of St. Mary State of Louisiana, respectfully represents that: ¢
: I,
A,
The second named defendant is Family Dollar Stores of Louisiana, Inc, a foreign limited
liability company licensed to and doing business in the Parish of St. Mary, State of Louisiana,
and who, at all times mentioned herein was an additional operator and/or controller of the
premises located at 7535 Hwy La-182 E Morgan City, LA, where the incident at issue occurred.
! I.
The aforementioned defendant is liable unto petitioner for the damages complained of
herein for the following reasons, to-wit: SCAN N E D
on JUL 14 2070

On or about July 15, 2019, the petitioner was a patron at Family Dollar Stores located at
7535 Hwy La-182 E Morgan City, LA. ‘The petitioner was walking in a careful and prudent
manner, when suddenly, unexpectedly and without warning, she slipped on a liquid substance on
the floor causing her to fall and injure herself Upon information and belief, the liquid substance
was coming from several coolers that house perishable goods inside the said store. Petitioner

avers that the condition of the building, rendered the premises defective, ruinous, and hazardous

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 15 of 43 PagelD #: 15

14-Jul-cucu 11:44 Ine nayes Lau rirm Lowi 22uar3

strictly liable for the damages caused to petitioner by the ruin of the building under Article 2322
and 660 of the Louisiana Civil Code. Defendants are also liable for the negligence of any
employees, agents or subcontractors under the doctrine of respondeat superior.
| V.

Additionally, defendant, Family Dollar Stores of Loui siana, Inc, breached its duty of care
to petitioner, which breach includes, but is not limited to, the following:

a. Failing to properly hire, ee and train its employees;

b. Failing to take all precautions such as to avoid this accident;

c. Failing to discover and correct an existing dangerous condition;

d. Failing to provide business invitees, such as petitioner, with a safe place to walk;

e. Failing to maintain the property and devices in good working condition;

f. Failure to maintain the property in accordance with Municipal, State, and other

applicable codes; :
g. Giving express or implied authorization to unsafe practices;
h. Conducting business in such a manner that an employee failed to safeguard the aisle
area in question;

i. Inviting Petitioner to an area that is accessible only by a dangerous area;

j. Failing to properly maintain coolers and/or refrigerant storage units;

k. Failing to maintain and clean and safe store;

1. Failing to remedy the defective area in question; and

m. Any and all other acts of negligence and omissions that will be discovered and shown

at the trial of this matter, including violations of State, City, and Municipal

SCANNED

JUL 14 2020

regulations and ordinances.
Vi.
As a result of her fall, petitioner suffered severe injuries to the structure, tissue and

muscles of her body, which include, but are not limited to, neck, back and all other injuries that

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 16 of 43 PagelID#: 16

14-JUL-cULU 12344 The Hayes Law rirm Lout rosuara

a. Past, present, and future physical pain suffering and loss of function;

b. Past, present, and future mental pain, anguish and suffering:

c. Past, present, and future medical expenses which include, but are not limited to,
rehabilitation costs, doctor bills, hospital bills, medical tests, pharmaceutical. bills,
laboratory examinations, physical examination costs, diagnostic studies, and
prosthesis; ,

d. Past, present, and future loss of eaming capacity, including, but not limited to, loss of
salary, fringe benefits, vacation, sick leave, overtime, parking, health and
hospitalization insurance and disability coverage;

e. Permanent disability to the musculature, ligaments and bones of the body and
permanent scarring and disfigurement;

f. General damages cognizable by the laws of Louisiana, its Constitution and the
Constitution of the United States of America;

VIH.

Petitioner avers amicable demand to no avail,

WHEREFORE, petitioner, Ke’Elta Junifer, prays that the defendant, Family Dollar
Stores of Louisiana, Inc, be and are hereby duly cited and served with a copy of this petition, to
appear and answer same and after all legal delays and due proceedings are had, that there be
judgment rendered herein in favor of petitioner, Ke’ Elta Junifer, and against defendant, Family
Dollar Stores of Louisiana, Inc, jointly, severally, and in solido, in an amount reasonably
calculated to compensate her for the damages complained of herein, together with legal interest

thereon, from the date of judicial demand, until paid, for all costs of these proceedings-and for all
|

general and equitable relief : RECEIVED AND PILE!

; Respectfiully-sgBinitted,
SCANNED a fa we JUL 14 2026

 

os eee

Jul 14 2670 DaStiawn Hayes, #34,2
“The Hayes Law Finn, a Clerk of Gourt

VIAN Narcan O%8 O62 1090

 

 

 

 
Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 17 of 43 PagelID#: 17

14-Jul-cUzy 11:45 The Hayes Law Firm LDBt FINI (5

rn | a,
PLEASE SERVE
Family Dollar Stores of Louisiana, Inc
THROUGH IT AGENT OF SERVICE
CORPORATION SERVICE COMPANY
501 LOUISIANA AVENUE
BATON ROUGE, LA 70802
SCANNED
JUL 14 2028
RECEIVED AND FILED

‘ JUL 14 2020

C oxen & |

 

 

\_ Dy. Clerk of ics |
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 18 of 43 PagelD #: 18

14-Jul-dU6dcHW 11:43 The Hayes Law rirm Lowt 6 33US 65D pes

F

a om

THE HAYES LAW FIRM, PLC

A PROFESSIONAL LAW CORPORATION

1100 Poydras St., Ste 1530 : DaShawn P, Hayes, Esq?
New Orleans, LA 70163 dphayesesquire@gmail.com

Ph: 504-799-0374
Fax; 504-799-0375

www.-hayes-lawfirm.com * Also licensed in Illinois & Califomia

July 14, 2020

VIA FACSIMILE: 337-828-2509
Clerk of Court

St. Mary Parish

PO Drawer 1231

Franklin, LA 70538 GB OL -SEAA- Os _s SS

RE: New Suit

 

Dear Deputy Clerk,

Enclosed please find a copy of a Petition for Damages, which | ask that you file
and assign a docket number and division.

Please fax back a confirmation receipt and costs invoice and I will forward the
original and payment to your office within the next seven (7) days.
|

If you have any questions or concems, please feel free to contact my office.

Yours very truly,

 

DaShawn P. Hayes, Esq
DPH

SCANNED
JuL 14 2000

New Orleans: Ph: 504-799-0374, Fax: 504-799-0375
Chicago: Ph: 312-821-6869, Fax: 312-821-6872

 

 
TRIKE

 

am DEAL TOS AN AOT RST ATARI OARS 3

ATE

 

SSR RETEST ARIS PACT

SESTONAIS ty

 

FR CTT

ORONO

NTRS TRIN. TT

 

. KEELTA JUNIFER

‘FILED ON BEHALF OF: KE'ELTA JUNIFER

Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 19 of 43 PagelD #: 19

con | on.

rerun ¥ as aT 2 f t

5

122k ALAND

FAX CONFIRMATION

 

STATE OF LOUISIANA
Vs. No. 134988 Div “G” 16" JUDICIAL DISTRICT COURT

PARISH OF ST. MARY

 

FAMILY DOLLAR STORES OF LOUISIANA ING

 

YOU ARE HEREBY INFORMED BY THIS FAX CONFIRMATION NOTICE THAT THE FOLLOWING HAS
BEEN FILED BY FACSIMILE. |

DATE FAX TRANSMISSION RECEIVED: JULY 44, 2020

DESCRIPTION OF PLEADING: PETITION FOR DAMAGES

ATTORNEY SIGNING PLEADING: DASHAWN HAYES

PS NRT AS MGR TES COON REN ENRON TRC RG NOT ORT BT OR RE CALS LCE EET AR QAI

This is to acknowledge that the above described facsimile transmission was received and filed on the
date shown above as per LAR.S. 13:850. -

 

The original pleading is to be forwarded within seven (7) days of this receipt together with the $5.00 -
transmission fee; $15.00 fee for this receipt; the correct filing fee to cover the cost of filing and recording the
facsimile copy as weil as the original pleading and any balance of costs due. When the original pleading is
received, the file mark will indicate the actual date it is received.

SAVERS

The record will contain the facsimile pleading, this receipt and the original pleading.

RTI

 

 

 

 

 

 

i Receipt Acknowledged d
Opt R. Apdame

; Deputy Clerk of Court
Receipt faxed to number: 504-799-0375
i
Date receipt faxed: July 14, 2020 i
‘
Fax Transmission Fee $5.00
‘Fax Receipt Fee _ $15.00
Filing Fee for Faxed Pleading(s) $18.00
Filing Fee for Original Pleading (s) $450.00
TOTAL AMOUNT DUE $488.00
;
SCANNED
f
Jul 14 2020 ‘
[ FILE COPY ] i
4
#
&

 

N,

 

nO? fs - APPLETS FE MO RUTUA “ 7 nearan t o OLE LEO ET LET PLE NEL EE OO PU perp og
 

Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 20 of 43 PagelID #: 20

 

 

 

501019900 i = P.olyuL
™ oN
TRANSACTION REPO. ¢f£
. JUL/14/2020/TUE 12:24 PM
"AX (TX)
# DATE START T.|RECEIVER COM.TIME|PAGEITYPE/NOTE FILE
O01; JUL/14 12:23PM{15047990375 . 0:00:35 1 MEMORY OK ECM|1597

 

 

 

 

 

 

 

 

FAX CONFIRMATION

KEELTA JUNIFER STATE OF LOUISIANA

Vs. No. 184988 Div “G” 16" JUDICIAL DISTRICT COURT

FAMILY DOLLAR STORES OF LOVISIANA ING PARISH OF ST. MARY

 

 

4 YOU ARE HEREBY INFORMED BY THIS PAX CONFIRMATI ON NOTICE THAT THE FOLLOWING HAS
t BEEN FILED BY FACSIMILE.

- DATE FAX TRANSMISSION RECEIVED: JULY 14, 2020
DESCRIPTION OF PLEADING: PETITION FOR DAMAGES
FILED ON BEHALF OF; KE"ELTA JUNIFER

ATTORNEY SIGNING PLEADING: DASHAWN HAYES

This is to acknowledge that the above described facsimile transmission was received and filed on the
date shown above as per LA R.S. 13:850. /

The original pleading is to be forwarded within seven (7) days of this receipt together with the $5.00
transmission fee; $15.00 fee for this receipt; the correct filing fee to caver the cost of filing and recording the

facsimile copy as well as the original pleading and any balance of costs due. When the original pleading is
received, the file mark will indicate the actual date it is received.

‘The record will contain the facsimile pleading, this receipt and the original pleading.

| Receipt Acknowledged

| Deputy Clerk of Court SCANNED

 

Receipt faxed to number: 804-799-0375 Jue 14 2020

Date receipt faxed: July 14, 2020

 

 

Pa PRC ROS RTLETINOLO RAIN ENOS TA Mir A MERIDEN EPRI AR TOOTING SANE, BRR ENERO, Fs Mi MEE MEE MTT DROME

mm

 

IATROTHR!

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 .Page 21 of 43 PagelID#: 21
TS ON :

16™ JUDICIAL DISTRICT (COURT FOR THE PARISH OF ST. MARY

 

 

 

STATE OF LOUISIANA .
NO: 134988 | | | _ DIVIsIon: CG
KE’ELTA JUNIFER |
VERSUS.
FAMILY DOLLAR STORES OF LOUISIANA, INC
rrp, JUL 202 «= ABNNIFER R.SPLANE
| ~ DEPUTY CLERK
PETITION FOR DAMAGES

 

The petition of Ke’elta Junifer, a person of the full age of majority and domiciled in the
Parish of St. Mary State of Louisiana, respectfully represents that:

I.
A.

The second named defendant is Family Dollar Stores of Louisiana, Ine, a foreign limited
liability company licensed to and doing business in the Parish of St. Mary, State of Louisiana,
and who, at all times mentioned herein was an additional operator and/or controller of the
premises located at 7535 Hwy La-182 E Morgan City, LA, where the incident at issue occurred.
IL.

The aforementioned defendant is liable unto petitioner for the damages complained of .
herein for the following reasons, to-wit:
Ill.

On or about July 15, 2019, the petitioner was a patron at Family Dollar Stores located at
7535 Hwy La-182 E Morgan City, LA! The petitioner was walking in a careful and prudent

manner, when suddenly, unexpectedly and without warning, she slipped on a liquid substance on

 

the floor causing her to fall and injure herself. Upon information and belief, the liquid substance

was coming from several coolers that house perishable goods inside the said store. Petitioner

avers that the condition of the building, rendered the premises defective, ruinous, and hazardous

 

to business invitees such as petitioner herein.
IV.

All of the aforementioned defendants are liable unto petitioner for their own negligence
under Article 2315 of the Louisiana Civil Code and are strictly liable for the things under their

custody, care and control, to wit: the building and premises at‘issue. Defendants are further

SCANNED

JUL 20) 2020

 

 
Case 6:21-cv-00084-RRS-PJH Documen

strictly liable for the damages caused to

7™

t1 Filed 01/13/21 Page 22 of 43 PagelD #: 22
. cr .

petitioner by the ruin of the building under Article 2322

and 660 of the Louisiana Civil Code. Defendants are also liable for the negligence of any

employees, agents or subcontractors under the doctrine of respondeat superior,

Additionally, defendant, Family
to petitioner, which breach includes, but
a.
b.
c.

d.

Failing to properly hire, supe

V.
Dollar Stores of Louisiana, Inc, breached its duty of care
is not limited to, the following:

rvise and train its employees;

Failing to take all precautions such as to avoid this accident;

Failing to discover and correct an existing dangerous condition:

Failing to provide business invitees, such as petitioner, with a safe place to walk;

Failing to maintain the property and devices in good working condition;

Failure to maintain’ the pro

applicable codes;

perty in accordance with Municipal, State, and other

Giving express or implied authorization to unsafe practices;

Conducting business in such!
area in question;

Inviting Petitioner to an area

a manner that an employee failed to safeguard the aisle

that is accessible only by a dangerous area;

 

Failing to properly maintain coolers and/or reftigerant storage units;

Failing to maintain and clean|and safe store;

Failing to remedy the defective area in question; and

Any and all other acts of neg

at the trial of this matter,

regulations and ordinances.

ligence and omissions that will be discovered and shown

including violations of State, City, and Municipal

VI.

As a result of her fall, petitioner suffered severe injuries to the structure, tissue and

muscles of her body, which include, but

may be provided on medical reports and

Petitioner, Ke’Elta Junifer, is

are not limited to, neck, back and all other injuries that
or will be shown at the time of this trial.

VIL.

entitled to compensation in an amount sufficient to

reasonably compensate her for the following general and specific damages, which include, but

are not limited to the following:

SCANNED

JUL 20 2020

 
Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 23 of 43 PagelID #: 23
. . ~ | oN

’ a. Past, present, and future physical pain suffering and loss of function;
|
b. Past, present, and future mental pain, anguish and suffering;
c. Past, present, and future medical expenses which include, but are not limited to, -

rehabilitation costs, doctor bills, hospital bills, medical tests, pharmaceutical bills,
laboratory examinations, physical examination costs, diagnostic studies, and
prosthesis;

d. Past, present, and future loss of earning capacity, including, but not limited to, loss of
salary, fringe benefits, vacation, sick leave, overtime, parking, health and
hospitalization insurance and|disability coverage;

e. Permanent disability to the) musculature, ligaments and bones of the body and
permanent scarring-and disfigurement;

f, General damages cognizable by the laws of Louisiana, its Constitution and the
Constitution of the United States of America:

VII.

Petitioner avers amicable demand to no avail.

 

WHEREFORE, petitioner, Ke'Fita Junifer, prays that the defendant, F amily Dollar
Stores of Louisiana, Inc, be and are hereby duly cited and served with a copy of this petition, to
appear and answer same and after all legal: delays and due proceedings are had, that there be
judgment rendered herein in favor of petitioner, Ke’Elta Junifer, and against defendant, Family
Dollar Stores of Louisiana, Inc, jointly, severally, and in solido, in an amount reasonably
calculated to compensate her for the damages complained of herein, together with legal interest .
thereon, from the date of judicial demand, until paid, for all costs of these proceedings and for all

general and equitable relief

Respect med,

DaShatr 8, #74,204
The Hetyes Jaw Firm, PLC
1100 Poydras St., Ste 1530

New Orleans, LA 70163
Phone: 504-799-0374 SCANNED

Fax: 504-799-0375

dphayesesquire@gmail.com JUL 20 297
Attorney for Plaintiff 2auy

 

A FACSIMILE OF THIS PLEADING
WAS RECEIVED AND FILED OY eeeeiED AND FILED
JUL 14 2020

5 | ~ UL20 2020.
Bln Ate
AC DY. Clerk of Court

 
 

Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 24 of 43 PagelD#: 24
~~ | a)

PLEASE SERVE |
Family Dollar Stores of Louisiana, Inc |
THROUGH IT AGENT OF SERVICE |
CORPORATION SERVICE COMPANY
501 LOUISIANA AVENUE

BATON ROUGE, LA 70802

 

SCANNED

JUL 20 2020 ©

A FACSIMILE OF THIS PLEADING

WAS RECEIVED AND FILED ON RECEIVED AND FILED
JUL 14 2020

JUL 20 oe
8 CEPR RD BL

“UD. Clerk of Court
 

Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 25 of 43 PagelD #: 25

CLIFF DRESSEL
CLERK, ST. MARY PARISH
P.O. DRAWER1231
FRANKLIN, LOUISIANA 70538

Date Mailed: JULY 20, 2020

TO:
EAST BATON ROUGE PARISH SHERIFF
P, O. BOX 3277
BATON ROUGE, LA 70821-

KEELTA JUNIFER

 

Vs. NO. 134988 DIV G

|
FAMILY DOLLAR STORES OF LOUISIANA INC

The following listed items have been issued for service, After service is made,
please send your return stating the type of service along with your statement of
cost. If service can not be made, please state reason. Thank you for your
prompt attention.

CITATION AND PETITION issued for service on: FAMILY DOLLAR
STORES OF LOUISIANA, INC.. THROUGH ITS AGENT,
CORPORATION SERVICE ‘COMPANY, 501 LOUISIANA AVENUE,
BATON ROUGE, LA 70802 _

 

CLIFF DRESSEL
Clerk of Court
St. Mary Parish, Louisiana
16" Judicial District Court

Op 8

Deputy Clerk of Court

 

 

 
Case 6:21-cv-00084-RRS-PJH Docume

/™

nt1 Filed 01/13/21 Page 26 of 43 PagelD #: 26

oon :

 

f 3

 

 

KEELTA JUNIFER
Vs. No. 134988 Div “G”

FAMILY DOLLAR STORES OF
LOUISIANA INC

CITATION

: \

 

 

STATE OF LOUISIANA
46" JUDICIAL DISTRICT COURT

PARISH OF ST. MARY

To:_FAMILY DOLLAR STORES OF LOUISIANA, INC., THROUGH ITS AGENT,
- CORPORATION SERVICE COMPANY, «501 LOUISIANA AVENUE, BATON

ROUGE, LA 70802

You are hereby cited to comply

 

with the demand contained in the petition, a

‘certified copy of which accompanies this citation or to file your answer or other

pleading to said petition in the office of the Clerk of the 16" Judicial District

Court in the St. Mary Parish Court House in the City of Franklin in said Parish

within fifteen (15) days after the service hereof. ‘Your failure to comply herewith

will subject you to the penalty of entry of default judgment against you.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT FRANKLIN,

LOUISIANA, JULY 20, 2020.

SPACE BELO\

[

CLIFF DRESSEL
Clerk of Court
St. Mary Parish, Louisiana
16" Judicial District Court

 

 

FILE COPY ]

Deputy Clerk of Court

NV FOR SHERIFF’S RETURN

 

 
|
Case 6:21-cv-00084-RRS-PIE Document 1 Filed 01/13/21 Page 27 of 43 PagelD #: 27

 

 

 

 

 

 

 

 

| f™
CITATION
KEELTA JUNIFER STATE OF LOUISIANA:
Vs. No. 134988 Div “G” 46" JUDICIAL DISTRICT COURT
_ FAMILY DOLLAR STORES OF PARISH OF ST. MARY -
LOUISIANA INC
To: FAMILY DOLLAR STORES OF LOUISIANA, ING., THROUGH ITS AGENT. oo
CORPORATION SERVICE COMPANY, 501 LOUISIANA AVENUE, BATON ey
ROUGE, LA 70802 _- 8
Gg
aoa. “_
a i Ss
You are hereby cited to comply with the demand contained in the petition, al! -

 

certified copy of which accompanies this citation or to file your answer or other

pleading to said petition in the office of the Clerk of the 16" Judicial District~---.-....

|
Court in the St. Mary Parish Court House in the City of Franklin in said Parish

within fifteen (15) days after the service hereof. Your failure to comply herewith

will subject you to the penalty of entry of default judgment against you.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT FRANKLIN,
LOUISIANA, JULY 20, 2020.

CLIFF DRESSEL
Clerk of Court
_ St. Mary Parish, Louisiana
416" Judicial District Court

Oh

 

Deputy Clerk of Court

SPACE BELOW FOR SHERIFF’S RETURN

my 1 TY a
SCANNED
nuG 1 u 2020
mon REC
\e Service on the named parly through the rl VE °
Pesonty O/B Legal Dept. AUG 03 2020
0 Domicillary CA Corp. Service Agent CLIFF DRESSEL CLERK OFC
| ’ ; OURT
\: JUL 23 2020 ST. MARY PARISH, LA
Dy iencering| a copy of this docum
erin is ent to
a er iy Mees % [7] Rhonda Weldon

oe ee

ELEANUR STE fEWART 0789

East Baton Rouge Siteriife Offica

 

 

[ ORIGINAL ]

 

 
Case 6:21-cv-00084-RRS-PJH Document 1 - Filed 01/13/21

Page 28 of 43 PagelD #: 28

 

 

i ™. :

———————————
KEELTA JUNIFER
Vs. No. 134988 Div “G”

FAMILY DOLLAR STORES OF
LOUISIANA INC

 

NOTICE OF SERVICE

~~ ™.

t

—

STATE OF LOUISIANA

16" JUDICIAL DISTRICT COURT

PARISH OF ST. MARY

 

DASHAWN HAYES
THE HAYES LAW FIRM, PLC
1100 POYDRAS ST., STE 1530
* NEW ORLEANS, LA 70163

Pleading Served: CITATION AND P

ETITION

Party Served: FAMILY DOLLAR STORES OF LOUISIANA, INC. THROUGH ITS AGENT,

CORPORATION SERVICE COMPAN

Y

Date Served: TUESDAY, JULY 28, 2020

Type of Service: PERSONAL - EMILY FIELDS

Notified on: August 7, 2020

 

CLIFF DRESSEL
-Clerk of Court
St. Mary Parish, Louisiana

16" Judicial District Court

Becky 8 Aron

 

[ FILE COPY ]

Deputy Clerk of Court

 

 

 
» Case 6? 1¢-ex-00084-RRS*PYH” Document-1c“Fted O4/1:3/21--Page 29 of 43 PagelD #: 29

,

a

KE’ELTA JUNIFER

V.

FAMILY DOLLAR STORES OF
LOUISIANA, INC.

()

DOCKET NO. 134988 DIV:
16TH DISTRICT COURT

PARISH OF ST. MARY

TP) Le IF AF Ie Ls LN

STATE OF LOUISIANA

ANSWER TO PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, comes Defendant, Family Dollar

Stores of Louisiana, Inc. (“Family D

plaintiff, Ke’Elta Junifer as follows:

ollar”), which answers the Petition for Damages filed by

LA.

Family Dollar admits that it is made defendant herein; however, all allegations of fault or

liability are denied.

II.

The allegations contained in paragraph I! are denied,

Iu.

The allegations contained in paragraph III are denied,

V. [sic]

The allegations contained in paragraph V [sic], and all subparts thereof, are denied,

VI.

The allegations contained in paragraph VI, and all subparts thereof, are denied,

VIL [sie]

The allegations contained in paragraph VIM [sic], are denied as written,

AND NOW, FURTIIER ANSWERING, DEFENDANT, FAMILY DOLLAR

STORES OF LOUISIANA, INC., STATES:

IX.

Family Dollar specifically denies having any knowledge, whether actual or constructive,

of any allegedly dangerous conditions on its premises on the date of plaintiff's alleged incident.

X.

Tamily Dollar specifically denies that it breached any duty owed to plaintiff.

Al.

Family Dollar specifically denics that it failed to cxercise reasonable care to keep its

premises in a reasonably safe condition.

 

SCANNED

ale SEP 2 1 zn20

 

1958294.v1
»@ase-6:2 1-ew00084-RRS-PIH- Document -Fied O4/13/24--~Page 30 of 43 PagelD #: 30

arn | \

XII.

Family Dollar specifically denics that it failed to exercise reasonable care to keep its
_premises free of hazardous conditions. .
Xlill.

Family Dollar. specifically denies that the condition of the premises on which plaintiff

allegedly injured herself presented an unreasonable risk of harm.
XIV.
. Family Dollar specifically denies that it created the allegedly dangcrous condition on which
plaintiff allegedly injured herself.
oO XV.

Family Dollar denies that any faction or inaction on its part was a cause in fact or legal
cause of any injuries/damages to plaintiff.
XVI.

The fault of plaintiff is pled in bar or reduction of plaintiff's recovery.
XVII.

The fault of third parties for whom Family Dollar is not liable is pled in bar or reduction
of plaintiffs recovery.
XV.

Plaintiff's failure to mitigate her damages is pled in bar or reduction of plaintiff's recovery,
XIX. |

Family Dollar is entitled to and|requests a trial by jury.

XX,

Defendant affirmatively alleges that, to the extent that plaintiffs medical expenses have

 

been paid by worker’s compensation, Medicare, Medicaid, or negotiated discounts, Defendant’s
alleged liability is limited to the amount actually paid, and not the gross amount billed.

WHEREFORE, FAMILY DOLLAR STORES OF LOUISIANA, INC., PRAYS that
after due proceedings, there be judgment in its favor, dismissing plaintiff's claims with prejudice,
and assessing all costs against plaintiff,

Alternatively, Family Dollar prays that any recovery in favor of plaintiff be reduced by an
amount commensurate with a degree] of fault attributable to plaintiff, and a degree of fault
attributable to third parties for whom Family Dollar is not liable. Finally, Family Dollar prays that
SCANNED

SEP 2 1 2020 1958294.v1

 

2.

 
Case G21 Cy-GH084-RRGP Heo Document di e FeipedeOd dd B/Pu . Rage 31 of 43 Pagel #. 31.--

x

any recovery in favor of plaintiff be reduced by an amount commensurate with plaintiff's failure

to mitigate her damages.

 

Finally, Family Dollar prays for a trial by jury.

Respectfully submitted,

BREAZEALF, SACHSE & WILSON, L.L.P.
One American Place, 23" Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Pulau 225-381- “Olid

 

 

 

Druit G. G ni LO La. Bar Roll No. 33867
Kelsey A. Clark, La. Bar Roll No. 36413
druit.gremillion@bswllp.com

kelsey .clark@bswilp.com

Attorneys for Family Dollar Stores of Louisiana, Inc.

SCANNED

SEP 2 i 2020

RECEIVED AND FILED

SEP 17 2020
-3- eon |

| By Clerk of Sourt TI58294,v1

 
CASES MOO AER RSE DOCUME!

1

KQ’ELTA JUNIFER

tb Fed 04/43/24+-Page 32 of 43 PagelD.#: -32. -.-

Om

DOCKET NO, 134988:

§ DIV.: G
§
§ 16TH DISTRICT COURT

V. §

; § PARISH OF ST. MARY
FAMILY DOLLAR STORES OF §
LOUISIANA, INC, § STATE OF LOUISIANA
REQUEST FOR NOTICE

 

In accordance with the provisic

Procedure, you are hereby requested t

 

advance of any date fixed for any and
exceptions, rules or the merits thereof,
In accordance with the provisi
Procedure, you also hereby are request
made or rendered in this case, upon th
final.
‘This request for notice is made

customary courtesy and cooperation.

ons of Articles 1571 and 1572 of the Louisiana Code of Civil
0 send to us written notice by mail, at Icast ten (10) days in

all conferences, hearings, and/or trials in matter, whether on-

or any assignment of fixing of said case.

ons of Article 1913 and 1914 of the Louisiana Code of Civil
ed to send to us immediately notice of any order or judgment

€ entry of such order or judgment, whether interlocutory or

with full reservation of all rights, and we thank you for your

Respectfully submitted,

BREAZEALE, SACHS & WILSON, L.L.P.
One American Place, 23 lloor

Post Office Box 3 197

Baton Rouge, Louisiana 70821-3197

roe none: 225-387-4000

hol 225-381 Oak

Druit G Dour La. Bar Roll No, 33867

Kelsey lark, La. Bar Roll No. 36413

druit eromillion@bswlip.com
kelsey.clark@bswllp.com

Attorneys for Family Dollar Stores of Louisiana, Inc.

SCANNED
SEP 2 1 2020

RECEIVED AND FILED

~

 

SEP 17 2020
. SN . :
\ By. Clerk of Coutt

a
1938294.v1
CHcld' 6°71-y00084 RRSP JE Document t: Fite 01/13/24 ~-Rage 33 of 43 PagelDufe~ 33...
) ~

KE’ELTA JUNIFER

V.

\ FAMILY DOLLAR STORES OF
LOUISIANA, INC,

 

rn

DOCKET NO, 134988 DIV: G
16TH DISTRICT COURT

PARISH OF ST. MARY

a SIs SF U3 U3 U3 GO

STATE OF LOUISIANA

CERT IFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing Answer to Petition for Damages

and Request for Notice has been sent this date via electronic mail to the following counsel of

record: |

DaShawn P. Hayes

|

100 Poydras St., Suite 1530

New Orleans, LA 70163
E: dphayesesquire.@gmail.com

Baton Rouge, Louisiana, this 1

Counsel for plaintiff

7th day of September, 2020,
Kelsey A. Clark *

SCANNED
SEP 2 1 men

RECEIVED AND FILED

SEP_17 2020

 

 

STS Gy OE
\_ Dy. Clerk of Cone)
 

Case 6:21-cv-00084-RRS-PJH Document 1 Filed 01/13/21 Page 34 of 43 PagelID#: 34

VS/ IT T/2U4ZU ZlUcrmM rAA 4£éad0010UEGo | DI Caédétarc,voaviscunazaoun GWvevtpveve

a | om

BREAZEALE, SACHSE & WILSON, L.L.P. | atTToRNEYs AT LAW

KELSEY A. CLARK
kelsey, clark@bswilp,com

oer yur: (225) 981-3174
coaroharr inane (225) 307-4000
rae (225) 301-8029

One American Piaco, 23rd Floor
301 Main Street

Baton Rouga, LA 70804

P.O. Box 3487

Baton Rouge, LA 70821-3497
September 17, 2020

www.dswilp.com

 

Honorable Cliff Dressel FAX FILING (337)/828-2509)
Clerk of Court, 16th JDC AND REGULAR MAIL
Parish of St. Mary TO

P. O. Drawer 1231

Franklin, LA 70538-123) QAQAS- SSl- Baagq

 

RE: Ke’elta Junifer v, Family Dollar Stores of Louisiana, Inc.
Docket No, 134,988, Div. G, 16" JDC, St. Mary Parish
BSW File No.: 15630-56506

Dear Clerk:

 

Enclosed please find an original and one (1) copy of cach of an Answer to Petition for
Damages and Request for Notice on behalf of Defendant, Family Dollar Stores of Louisiana, Inc.
Please file the originals into the suit record and return stamped filed copies to me in the enclosed
self-addressed and stamped envelope. Please note that these pleadings are being fax filed and the

originals are being sent to you via regular mail.

Please fax a confirmation of receipt of this fax, along with an invoice for the amount due
to file these pleadings to me at (225) 381 8029. I will enclose our firm’s check in that amount to
cover the filing fees, which will include the fax Gling foe.

Thank you in advance for your courtesies in this matter. Should you have any questions
or concerns, please do not hesitate to contact us.

Sincerely,
BREAZEAL), SACHSE & WILSON ,L.L.P.

Vidldag Ch)

 

Kelsey A. Glark
KAC/mrv
Enclosures :
ce: TaShawn Hayes, Esq. (via email) (w/encl.) SCAN N E p
! SEP 2 1 20m
BATON .R OUGE . NiE w OR LEAN S$ . MONROE

1938586.v1

 

 

 

 
Sad NTT SAFRAN OES PBR BNI PAGANI TR SRN PATA ANTES STREETER ER SMETRAE NA AS PRR NTT NE IRN UTR GS Ta ETTORE A TTR BETO SINE Sa OS st

RATTAN EN TN BIEN SRR FA BS PRN RPE NTR RTP LN EN MES YT

MSSNES

 

rt
ESAS SRE RG ORE TTR RS SES,

Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 35 of 43 PagelID #: 35

o™ |

PNET AAT AT ALE LP LP TLCS POLE LP LILO TSE: UT LOET LIS A wun ‘ ” OAT ae oe c ot ™,
7 % SAF LOOT AP ef EELS “ear?

 

PEM IO PO 1 A 8 OPP ig

Io LI Fem 1 eee

 

 

mo

 

FAX CONFIRMATION :
KEELTA JUNIFER STATE OF LOUISIANA
Vs. No. 134988 Div “G” 46" JUDICIAL DISTRICT COURT .
FAMILY DOLLAR STORES OF LOUISIANA ING PARISH OF ST. MARY
YOU ARE HEREBY INFORMED BY THIS FAX CONFIRMATION NOTICE THAT THE FOLLOWING HAS
BEEN FILED BY FACSIMILE.

DATE FAX TRANSMISSION RECEIVED: SEPTEMBER 17, 2020

DESCRIPTION OF PLEADING: ANSWER TO PETITION, REQUEST FOR:NOTICE AND
CERTIFICATE OF SERVICE

FILED ON BEHALF OF: FAMILY DOLLAR STORES OF LOUISIANA, INC.

ATTORNEY SIGNING PLEADING: KELSEY A. CLARK

This is to acknowledge that the above described facsimile transmission was received and filed on the
date shown above as per LAR.S. 13:850. -

The original pleading is to be forwarded within seven (7) days of this receipt together with the

transmission fee; $15.00 fee for this receipt; the correct filing fee to cover the cost of filing and recording the
facsimile copy as well as the original pleading | and any. balance of costs due. When the original pleading is

received, the file mark will indicate the’actual date it is received.

The record will contain the facsimile pleading, this receipt and the original pleading.

 

Receipt Acknowledged
Oper R, Ep bane
Deputy Clerk of Court
Receipt faxed to number: 225-381-8029 |
Date receipt faxed: September 17, 2020
Fax Transmission Fee _ $5.00
Fax Receipt Fee $15.00
Filing Fee for Faxed Pleading(s) ! $26.00
Filing Fee for Original Pleading (s) $35.00
TOTAL AMOUNT DUE | ~ $81.00
SCANNED
SEP 2 1 2020
[ FILE COPY }

 

 

FORO LEE OE ” 7 OLE UT IS IF LT AF

LOE EAN Ee IT, ATMS

2 Fa HT ARR TR

ARITA EEA A Tn TANNIN at NL,

CoP ORAM TORT ARS RNR AE AT OG OTK

$5.00

Su RSH ONEROUS, ONAL as SRN RNR RL TR Ma AL DRS ARETE TS RSS ART BONS OBES PECANS PRE TR A TREAD CRT
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 36 of 43 PagelID #: 36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

501019900 ‘ | . P.Q1/01 f
i : a”
TRANSACTION REPG.T | C
, i SEP/17/2020/THU 04:10 pM ~«
AX (TX) \ \ | |
# |DATE START tT. hRECEIVER COM.TIME|PAGE|TYPE/NOTE . FILE|
001/SEP/17j) 04:08PM/12253818029 60:01:18 1 |- MEMORY OK BCM| 2545
|
I OPIATE Sc A TROY ye ANA PP TY a wt
FAX CONFIRMATION

SH THANE RT Wig CE OR IT ETON SE

$

 

_ FILED ON BEHALF OF: FAMILY DOLLAR STORES OF LOUISIANA, INC.

KEELTA JUNIFER STATE OF LOUISIANA

Vs. No. 184988 Div "G” 16" JUDICIAL DISTRICT COURT

FAMILY DOLLAR STORES OF LOUISIANA ING PARISH OF ST. MARY

 

YOU ARE HEREBY INFORMED BY THIS FAX CONFIRMATION NOTICE THAT THE FOLLOWING HAS
BEEN FILED BY FACSIMILE.

DATE FAX TRANSMISSION RECEIVED: SEPTEMBER 17, 2020

ata

DESCRIPTION OF PLEADING: ANSWER TO PETITION, REQUEST FOR NOTICE AND
CERTIFICATE OF SERVIGE

ATTORNEY SIGNING PLEADING: KELSEY A. CLARK

This is to acknowledge that the above described feos transmission was received and filed on the
date shown above as per LA R.S, 13:850,

The original pleading is to be forwarded within seven (7) days of this receipt together with the $5.00
transmission fee; $45.00 fee for this receipt: the correct filing fee to cover the cost of filing and recording the

facsimile copy as well as the original pleading and any balance of costs due. When the original pleading is
received, the file mark will indicate the actual date it is received.

The record will contain the facsimile pleading, this receipt and the original pleading.

i.
“faim.

Receipt Acknowledged SCANNED
b HB, Pita SEP 2 1 2020

Deputy Clerk of Court

 

Receipt faxed to number: 225-381-8029

Date receipt faxed: September 17, 2020

- STs TAR a st Na A AS TER TH we BO 2 MS DME TT a ON ~ GAT, Rh END
tS aR Se RE 7
SMES EEN ROMER RN He MEE TN Te, ay ee ER
LAs tS BD Te RAR ™~aATS
FRR NA EAS LEAN BNE HOTA A Rs Te, EERO T

|

 
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 37 of 43 PagelD #: 37

i | ~

KE’ELTA JUNIFER § DOCKET NO. 134988 = DIV.: G
§
§ 16TH DISTRICT COURT

V. §
§ -PARISH OF ST. MARY

FAMILY DOLLAR STORES OF §

LOUISIANA, INC. § STATE OF LOUISIANA

ANSWER TO

 

PETITION FOR DAMAGES

' NOW INTO COURT, through undersigned counsel, comes Defendant, Family Dollar

Stores of Louisiana, Inc. (“Family Do

plaintiff, Ke’Elta Junifer as follows:

llar’’), which answers the Petition for Damages filed by

LA.

Family Dollar admits that it is made defendant herein; however, all allegations of fault or

liability are denied.

I.

The allegations contained in paragraph IJ are denied.

II.

The allegations contained in paragraph III are denied.

V. {sic]

The allegations contained in paragraph V [sic], and all subparts thereof, are denied.

VI.

The allegations contained in paragraph VI, and all subparts thereof, are denied.

VIL. [sic]

The allegations contained in paragraph VIII [sic], are denied as written.

AND NOW, FURTHER ANSWERING, DEFENDANT, FAMILY DOLLAR

STORES OF LOUISIANA, INC., STATES:

Family Dollar specifically denie

IX,

s having any knowledge, whether actual or constructive,

of any allegedly dangerous conditions on its premises on the date of plaintiffs alleged incident.

X.

Family Dollar specifically denies that it breached any duty owed to plaintiff.

XL.

Family Dollar specifically denies that it failed to exercise reasonable care to keep its

premises in a reasonably safe condition.

 

SCANNED

SEP 3 0 2020 1958294.v1
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 38 of 43 PagelD #: 38

A

._ premises free of hazardous conditions.

Cc

as

XII.

Family Dollar specifically denies that it failed to exercise reasonable care to keep its

Family Dollar specifically den

XIII.

es that the condition of the premises on which plaintiff

allegedly injured herself presented an unreasonable risk of harm.

XIV.

Family Dollar specifically denies that it created the allegedly dangerous condition on which

plaintiff allegedly injured herself.

XV.

Family Dollar denies that any action or inaction on its part was a cause in fact or legal

cause of any injuries/damages to plainti

The fault of plaintiff is pled in b

The fault of third parties for wh

of plaintiffs recovery.

Plaintiff's failure to mitigate her

Family Dollar is entitled to and

Defendant affirmatively alleges

ff,

XVI.

ar or reduction of plaintiff's recovery.
XVII.

om Family Dollar is not liable is pled in bar or reduction

XVII.
damages is pled in bar or reduction of plaintiff's recovery.
XIX.
requests a trial by jury.
XX.

that, to the extent that plaintiff's medical expenses have

been paid by worker’s compensation, Medicare, Medicaid, or negotiated discounts, Defendant's

alleged liability is limited to the amount

actually paid, and not the gross amount billed.

WHEREFORE, FAMILY DOLLAR STORES OF LOUISIANA, INC., PRAYS that

after due proceedings, there be judgment in its favor, dismissing plaintiffs claims with prejudice,

and assessing all costs against plaintiff.
Alternatively, Family Dollar pra

amount commensurate with a degree

ys that any recovery in favor of plaintiff be reduced by an

of fault attributable to plaintiff, and a degree of fault

attributable to third parties for whom Family Dollar is not liable. Finally, Family Dollar prays that

SCANNED

 

SEP 3 0 2070 1958294.v1
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 39 of 43 PagelID #: 39

Cr

“

(

any recovery in favor of plaintiff be reduced by an amount commensurate with plaintiff's failure

to mitigate her damages.

Finally, Family Dollar prays for

A FACSIMILE OF THIS PLEADING
WAS RECEIVED AND FILED ON

SEP 17 102d

 

 

a trial by jury.

Respectfully submitted,

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23" Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Fax: 225-381-8029
ih C Chalk
~

Druit G. Gbey illion, La. Bar Roll No. 33867

Kelsey A. Clark, La. Bar Roll No. 36413
druit.gremillion@bswllp.com
kelsey.clark@bswllp.com

Attorneys for Family Dollar Stores of Louisiana, Inc.

 

SCANNED

SEP 8 0 2079
RECEIVED AND FILED

sep 28 200, ,

1958294.v1
Case 6:21-cv-00084-RRS-PJH Documer

mn“

C

KE’ELTA JUNIFER

V.

FAMILY DOLLAR STORES OF
LOUISIANA, INC.

nti Filed 01/13/21 Page 40 of 43 PagelD #: 40

cr

DOCKET NO. 134988 DIV.: G
16TH DISTRICT COURT

PARISH OF ST. MARY

CO? GO? GOA UGA 602 6G “OD

STATE OF LOUISIANA

REQUEST FOR NOTICE

In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of Civil

Procedure, you are hereby requested to send to us written notice by mail, at least ten (10) days in

 

advance of any date fixed for any and all

exceptions, rules or the merits thereof, 0

 

In accordance with the provisions o

conferences, hearings, and/or trials in matter, whether on
r any assignment of fixing of said case.

f Article 1913 and 1914 of the Louisiana Code of Civil

Procedure, you also hereby are requested to send to us immediately notice of any order or judgment

made or rendered in this case, upon the entry of such order or judgment, whether interlocutory or

final.

This request for notice is made with full reservation of all rights, and we thank you for your

customary courtesy and cooperation.

A FACSIMILE OF THIS PLEADING
WAS RECEIVED Atv FILED ON

SEP 1'7 2020

 

Respectfully submitted,

BREAZEALE, SACHSE & WILSON, L.L.P.
One American Place, 23 Floor

Post Office Box 3197

Baton Rouge, Louisiana 70821-3197
Telephone: 225-387-4000

Fax: 225-381-8029

hela Cows

Druit G/GE million,-La. Bar Roll No. 33867

Kelsey lark, La. Bar Roll No. 36413
druit.gremillion@bswllp.com
kelsey.clark@bswllp.com

Attorneys for Family Dollar Stores of Louisiana, Inc.

SCANNED ©

RECEIVEDAND FILED SEP 3 0 2000

4 SEP 28 2020
4 DY. HB Naud U

1958294.v1
.

Case 6:21-cv-00084-RRS-PJH Documer

”~

[ hereby certify that a copy of

and Request for Notice has been sent

record:

nti Filed 01/13/21 Page 41 of 43 PagelD #: 41

 

—

0 (

KE’ ELTA JUNIFER § DOCKET NO. 134988 DIV.:G
§
§ 16TH DISTRICT COURT

Vv. §

. § PARISH OF ST. MARY
FAMILY DOLLAR STORES OF §
LOUISIANA, INC. : § STATE OF LOUISIANA
CERTIFICATE OF SERVICE

the above and foregoing Answer to Petition for Damages

this date via electronic mail to the following counsel of

DaShawn P. Hayes

100 Poydras St., Suite 1530
ew Orleans, LA 70163

N
E: dphayesesquire.@gmail.com
Ci

ounsel for plaintiff

Baton Rouge, Louisiana, this 17th day of September, 2020.

A FACSIMILE QF THIS PLEADING
WAS RECEIVED AnD FILED ON

se? 17 2020

Welded Lao

Kalsey A. Clark *

SCANNED

SEP 3 0 2020
RECEIVED AND FILED

SEP 28 2000,

1958294.v1

 
Case 6:21-cv-00084-RRS-PJH Documer

 

h

BREAZEALE, SACHS

 

September 17, 2020

Honorable Cliff Dressel
Clerk of Court, 16th JDC
Parish of St. Mary

P. O, Drawer 1231
Franklin, LA 70538-1231

RE: Ke’elta Junifer v. Family
Docket No. 134,988, Div,
BSW File No.: 15630-565

Dear Clerk:

Enclosed please find an original
Damages and Request for Notice on beh
Please file the originals into the suit reco
self-addressed and stamped envelope. Pl
originals are being sent to you via regula

Please fax a confirmation of rece
to file these pleadings to me at (225) 38]

cover the filing fees, which will include t

Thank you in advance for your c

or concerns, please do not hesitate to con

E & WILSON, L.L.P.

t1 Filed 01/13/21 Page 42 of 43 PagelD #: 42

ATTORNEYS AT LAW

KELSEY A, CLARK
kelsey.clark@bswilp.com

orect ot: (225) 381-3174
corporate pHone: (225) 387-4000
rax: (225) 381-8029

One American Place, 23rd Floor
301 Main Street

Baton Rouge, LA 70801

P.O. Box 3197

Baton Rouge, LA 70821-3197

www.bswilp.com

FAX FILING (337)/828-2509)
AND REGULAR MAIL

Dollar Stores of Louisiana, Inc.
. G, 16" JDC, St. Mary Parish

506

and one (1) copy of each of an Answer to Petition for
alf of Defendant, Family Dollar Stores of Louisiana, Inc.
rd and return stamped filed copies to me in the enclosed
ease note that these pleadings are being fax filed and the
r mail.

ipt of this fax, along with an invoice for the amount due
8029. I will enclose our firm’s check in that amount to
he fax filing fee.

ourtesies in this matter. Should you have any questions
tact us.

Sincerely,
BREAZEALE, SACHSE & WILSON, L.L.P.

Villa, CHA

KAC/mrv
Enclosures oe AR ER com
ce: DaShawn Hayes, Esq. (via email)| (w/encl.) SCANN ED
SEP 3 0 299
BATON ROUGE 2 N |E W O R kL EAN S a MONROE

1958586. 1

 

ee
Case 6:21-cv-00084-RRS-PJH Document1 Filed 01/13/21 Page 43 of 43 PagelID #: 43

16™ JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. MARY

NO: 134988
DIVISION: G
KE/ELTA JUNIFER
VERSUS
FAMILY DOLLAR STORES OF LOUISIANA, INC,
FILED:

 

DEPUTY CLERK

 

PLAINTIFFS’ RESPONSES TO REQUEST FOR ADMISSIONS

NOW INTO COURT, through undersigned counsel, come Plaintiff, Ke’ Elta Junifer,
who respond to the request for sdmissides as propounded by the defendants, Family Dollar
Stores of Louisiana, INC., as follows:

REQUEST NO. 1

Please admit that your claims against Family Dollar in this matter do not exceed $75,000,
exclusive of interest and costs.

RESPONSE:

Denied.

Respectfully submitted,

   

aShawn Hayes, #34,204
The Hayes Law Firm, PLC
1100 Poydras St., Ste 1530
New Orleans, LA 70163
Phone: 504-799-0374

Fax: 504-799-0375
Attomey for Plaintiff

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing pleading forwarded to all parties by

First Class, United States Mail, facsimile, or other electronic means on this 14*# day of
December 2020. / “_ jf—

DaShawn Hayes

 

EXHIBIT

  
 

 
